Title: To Thomas Jefferson from Samuel Smith, 15 August 1807
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Dr. Sir/
                            
                            Balt. 15 Aug 1807
                        
                        I recd. your letter yesterday covering One for Capt. T. Chase—Do me the favor to send the inclosed to our
                            friend
                        It is doubted here, whether Louis has abdicated the Crown of Holland, but not that the Emperor has been very
                            much incensed against him for permitting the Trade with England to be as free as it had been prior to his Decree—the Death of the Child has probably broke every Tie that existed
                            between King Louis & his Wife—I am Dr Sir 
                  with truth your friend
                        
                            S. Smith
                            
                        
                    